                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                            WWESTERN DIVISION

                                NO. 5:09-CR-251-1FL



  UNITED STATES OF AMERICA

     v.                                                ORDER TO SEAL

  GEORGE JEFFERSON III




      On motion of the Defendant, George Jefferson, and for good cause shown, it is

hereby ORDERED that the [DE #170] be sealed until further notice by this Court.

      IT IS SO ORDER.
            28th day of May, 2019.
      This _____



                                 __________________________________
                                 LOUISE W. FLANAGAN
                                 United States District Judge
